COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


  THE STATE OF TEXAS,                               §
                                                                  No. 08-16-00087-CR
               Appellant,                           §
                                                                     Appeal from the
  v.                                                §
                                                            County Criminal Court at Law #2
  JORGE ARTURO ESPINOZA,                            §
                                                                of El Paso County, Texas
               Appellee.                            §
                                                                   (TC# 20150C10006)
                                                    §

                                        JUDGMENT

       The Court has considered this cause on the record and concludes there was error in the

judgment. We therefore reverse the trial court’s order granting Appellant’s motion to suppress

and remand the cause to the trial court for trial, in accordance with the opinion of the Court. This

decision shall be certified below for observance.


       IT IS SO ORDERED THIS 30TH DAY OF NOVEMBER, 2018.


                                              YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.
Palafox, J. Dissenting